Case 4:17-cr-00009-MAC-KPJ Document 220 Filed 06/05/20 Page 1 of 7 PageID #: 7371




  UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                       §
                                                 §
  versus                                         §    CASE NO. 4:17-CR-9
                                                 §
  CHIA JEAN LEE                                  §

                                 MEMORANDUM AND ORDER

           Pending before the court is Defendant Chia Jean Lee’s pro se Motion to Reduce Sentence

  (#217), wherein she requests that the court reduce her sentence under 18 U.S.C. § 3582(c)(1)(A).

  Lee identifies the Coronavirus Disease 2019 (“COVID-19”) pandemic as an extraordinary and

  compelling reason justifying her release.      United States Probation and Pretrial Services

  (“Probation”) conducted an investigation and recommends that the court deny the motion. Having

  considered the motion, Probation’s recommendation, and the applicable law, the court is of the

  opinion that the motion is without merit.

  I.       Background

           On January 18, 2017, a federal grand jury sitting for the Eastern District of Texas in

  Plano, Texas, returned a one-count Indictment charging Lee with Conspiracy to Distribute,

  Dispense, and Possess with Intent to Distribute and Dispense Controlled Substances, in violation

  of 21 U.S.C. § 846. On October 10, 2018, a jury in Plano, Texas, returned a guilty verdict

  against Lee, finding that, together with her husband, she was responsible for the distribution of

  114 grams of oxycodone; 580 grams of amphetamine salts; 3,896 grams of hydrocodone; 542

  grams of alprazolam; and 279 grams of promethazine with codeine. On May 3, 2019, Lee was

  sentenced to 188 months’ imprisonment, followed by a 3-year term of supervised release. She is

  currently housed at the administrative security federal medical center in Fort Worth, Texas (“FMC
Case 4:17-cr-00009-MAC-KPJ Document 220 Filed 06/05/20 Page 2 of 7 PageID #: 7372



  Carswell”). On May 15, 2020, Lee submitted a request for compassionate release to the Bureau

  of Prisons (“BOP”). The warden denied her request on May 16, 2020, finding that early release

  from her sentence was not warranted. Lee’s Pre-Sentence Report (“PSR”) reveals that she has

  no prior criminal history.

  II.    Analysis

         On December 21, 2018, the President signed the First Step Act of 2018 into law. See First

  Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part, amended 18 U.S.C.

  § 3582(c), which gives the court discretion, in certain circumstances, to reduce a defendant’s term

  of imprisonment:

         The court, upon motion of the Director of the [BOP], or upon motion of the
         defendant after the defendant has fully exhausted all administrative rights to appeal
         a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of
         30 days from the receipt of such a request by the warden of the defendant’s facility,
         whichever is earlier, may reduce the term of imprisonment (and may impose a term
         of probation or supervised release with or without conditions that does not exceed
         the unserved portion of the original term of imprisonment), after considering the
         factors set forth in section 3553(a) to the extent that they are applicable, if it finds
         that extraordinary and compelling reasons warrant such a reduction; or the
         defendant is at least 70 years of age, has served at least 30 years in prison, pursuant
         to a sentence imposed under section 3559(c), for the offense or offenses for which
         the defendant is currently imprisoned, and a determination has been made by the
         Director of [BOP] that the defendant is not a danger to the safety of any other
         person or the community, as provided under section 3142(g); and that such a
         reduction is consistent with applicable policy statements issued by the Sentencing
         Commission . . . .

  18 U.S.C. § 3582(c)(1)(A)(i)-(ii). This provision is commonly referred to as “compassionate

  release.”

         Prior to the First Step Act, only the Director of the BOP could file a motion seeking

  compassionate release. See Tuozzo v. Shartle, No. 13-4897, 2014 WL 806450, at *2 (D.N.J. Feb.

  27, 2014) (denying petitioner’s motion for compassionate release because no motion for his release

                                                    2
Case 4:17-cr-00009-MAC-KPJ Document 220 Filed 06/05/20 Page 3 of 7 PageID #: 7373



  was filed by the BOP); Slate v. United States, No. 5:09-CV-00064, 2009 WL 1073640, at *3

  (S.D.W.Va. Apr. 21, 2009) (“Absent a motion from the BOP, the Court lacks authority to grant

  compassionate release.”). The First Step Act amended § 3582(c) by providing a defendant the

  means to appeal the BOP’s decision not to file a motion for compassionate release on the

  defendant’s behalf. United States v. Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, at *1 (S.D.

  Tex. June 17, 2019); United States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1 (N.D.

  Tex. Apr. 9, 2019). The plain language of the statute, however, makes it clear that a defendant

  must first exhaust her administrative remedies before seeking relief from the court. United States

  v. Handerhan, No. 1:10-CR-00298, 2019 WL 1437903, at *1 (M.D. Pa. Apr. 1, 2019) (“This

  section authorizes release after a movant has exhausted his administrative remedies if

  ‘extraordinary and compelling reasons warrant such a reduction.’” (quoting 18 U.S.C.

  § 3582(c)(1)(A)(i))).

         Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

  authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.

  § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

  modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

  considered extraordinary and compelling reasons for sentence reduction, including the criteria to

  be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

  § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

  the USSG, the Commission defined “extraordinary and compelling reasons” to include the

  following four categories of circumstances: (i) certain medical conditions of the defendant; (ii)

  the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has


                                                  3
Case 4:17-cr-00009-MAC-KPJ Document 220 Filed 06/05/20 Page 4 of 7 PageID #: 7374



  specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

  extraordinary and compelling reason. The policy statement regarding compassionate release also

  requires a determination that “the defendant is not a danger to the safety of any other person or

  to the community.” U.S.S.G. § 1B1.13(2).

         In the instant motion, Lee, age 61, contends that she is eligible for compassionate release

  due to her medical conditions—specifically, she claims in her motion that she suffers from

  fibromyalgia, gastroesophageal reflux disease, migraines, psoriasis, rosacea, severe vitamin D

  deficiency, osteoporosis, sciatic pain, neuropathy (arm and leg), frequent upper respiratory

  infections, frequent nasal bleeding, hearing loss, ringing in ears, cataract, severe hemorrhoids,

  and a lump in her neck causing occasional fainting and dizziness. According to Lee’s PSR, dated

  April 15, 2019, she has a medical history of occasional migraines and chronic hemorrhoids, and

  she reported having bone density issues and a vitamin D deficiency. Lee also reported a history

  of rosacea, psoriasis, and fibromyalgia, none of which had flared up at the time her PSR was filed.

  Probation reports that as of June 3, 2020, she is ambulatory, independent, and able to perform all

  activities of daily living. Probation further reports that although Lee has minor health issues, they

  are not life-threatening, nor do they require long-term, serious treatment. The only medications

  Lee currently takes are for constipation.

         The USSG provides that extraordinary and compelling reasons exist regarding a

  defendant’s medical condition when the defendant is “suffering from a terminal illness (i.e., a

  serious and advanced illness with an end of life trajectory)” or when a defendant is “suffering

  from a serious physical or medical condition,” “suffering from a serious functional or cognitive

  impairment,” or “experiencing deteriorating physical or mental health because of the aging process


                                                   4
Case 4:17-cr-00009-MAC-KPJ Document 220 Filed 06/05/20 Page 5 of 7 PageID #: 7375



  that substantially diminishes the ability of the defendant to provide self-care within the

  environment of a correctional facility and from which he or she is not expected to recover.”

  U.S.S.G. § 1B1.13 cmt. n.1(A). Here, Lee’s purported medical conditions do not meet the

  criteria listed above. None of these medical conditions is terminal or substantially diminishes her

  ability to provide self-care. Hence, Lee has failed to establish that a qualifying medical condition

  exists that would constitute extraordinary and compelling reasons to reduce her sentence.

         Nevertheless, Lee maintains that she is at a heightened risk of exposure to COVID-19 at

  FMC Carswell and, thus, at a “severe risk of catastrophic health consequences.” Although Lee

  expresses legitimate concerns regarding COVID-19, she does not establish that the BOP cannot

  manage the outbreak within her correctional facility or that the facility is specifically unable to

  treat Lee, if she were to contract the virus and develop COVID-19 symptoms, while incarcerated.

  See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19

  in society and the possibility that it may spread to a particular prison alone cannot independently

  justify compassionate release, especially considering BOP’s statutory role, and its extensive and

  professional efforts to curtail the virus’s spread.”); United States v. Clark, No. CR

  17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La. Apr. 1, 2020) (finding the defendant had

  failed to present extraordinary and compelling reasons to modify his prison sentence because he

  “does not meet any of the criteria set forth by the statute” and he “cites no authority for the

  proposition that the fear of contracting a communicable disease warrants a sentence

  modification”); United States v. Eberhart, No. 13-CR-00313-PJH-1, 2020 WL 1450745, at *2

  (N.D. Cal. Mar. 25, 2020) (“[A]s defendant does not assert that he is suffering from a medical

  condition as defined in U.S.S.G. § 1B1.13, a reduction of sentence due solely to concerns about


                                                   5
Case 4:17-cr-00009-MAC-KPJ Document 220 Filed 06/05/20 Page 6 of 7 PageID #: 7376



  the spread of COVID-19 is not consistent with the applicable policy statement of the Sentencing

  Commission as required by § 3582(c)(1)(A).”). In fact, Lee may be more likely to contract

  COVID-19 if she were released from confinement, as requested. FMC Carswell has no active

  COVID-19 cases as of June 3, 2020, and previously had only two confirmed cases among inmates,

  per Probation’s report. Thus, Lee has failed to establish that a qualifying medical condition or

  other reasons exist that would constitute extraordinary and compelling reasons to warrant her

  release from imprisonment.

         Moreover, the BOP has instituted a comprehensive management approach that includes

  screening, testing, appropriate treatment, prevention, education, and infection control measures

  in response to COVID-19. In response to a directive from the United States Attorney General

  in March 2020, the BOP immediately began reviewing all inmates who have COVID-19 risk

  factors, as described by the Centers for Disease Control and Prevention, for the purpose of

  determining which inmates are suitable for placement on home confinement. See United States

  v. Collins, No. CR 04-50170-04, 2020 WL 1929844, at *3 (W.D. La. Apr. 20, 2020). The BOP

  notes that inmates need not apply to be considered for home confinement, as this is being done

  automatically by case management staff.

         In his Memorandum to the BOP dated March 26, 2020, Attorney General Barr

  acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

  personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,

  meaning that “we cannot take any risk of transferring inmates to home confinement that will

  contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

  General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes


                                                  6
Case 4:17-cr-00009-MAC-KPJ Document 220 Filed 06/05/20 Page 7 of 7 PageID #: 7377



  that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

  exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

  or die or need to recover or quarantine to avoid spreading the disease.

         In short, Lee has failed to satisfy her burden of showing the necessary circumstances to

  warrant relief under the statutory framework to which the court must adhere. See United States

  v. Koons, No. 16-214-05, 2020 WL 1940570, at *4-5 (W.D. La. Apr. 21, 2020) (stressing that

  “the rampant spread of the coronavirus and the conditions of confinement in jail, alone, are not

  sufficient grounds to justify a finding of extraordinary and compelling circumstances”). As the

  court observed in Koons, rejecting the notion that it has “carte blanche” authority to release

  whomever it chooses, “[t]he Court cannot release every prisoner at risk of contracting COVID-19

  because the Court would then be obligated to release every prisoner.” Id.

  III.   Conclusion

         In accordance with the foregoing analysis, Lee’s Motion (#217) is DENIED.

         SIGNED at Beaumont, Texas, this 5th day of June, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 7
